                                                                     _____________ __
                                                                         -~----------,            ..__.,.




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




     In re DOMINO'S PIZZA INC.



     THIS DOCUMENT RELATES TO: All Actions                                  16-CV-2492 (AJN)(KNF)



ALISON J. NA THAN, District Judge:

         This Opinion and Order concerns a common issue of law and fact in three consolidated

cases brought under the Fair Labor Standard Act ("FLSA") and the New York Labor Law

("NYLL"). Plaintiffs in all three cases are current and former employees of Domino's Pizza

franchises who bring claims against Domino's Pizza, Inc., Domino's Pizza LLC, and Domino's

Pizza Franchising LLC ("Domino's Defendants"), as well as against businesses and an

individual who operate Domino's Pizza franchises ("Cookston Defendants"). Before the Court

is the Domino's Defendants' motion for summary judgment with respect to all clams as against

them. In addition, the Domino's Defendants and the Cookston Defendants have moved to

enforce a Rule 68 Offer of Judgment, and the Domino's Defendants have moved to compel

arbitration of certain plaintiffs' claims. For the reasons stated below, the Domino's Defendants

motion for summary judgment is GRANTED, and the motions to enforce judgment and motion

to compel arbitration are DENIED.

I.       Background

      A. Procedural Background

             1. Kucher

         Plaintiffs in Kucher, et al. v. Domino's Pizza, Inc, et al., No. 16-cv-2492, filed a putative


                                                   1
class action on April 5, 2016 on behalf of themselves and other similarly situated employees of

the Domino's franchises owned by the Cookston Defendants. The Third Amended Complaint,

the operative complaint for purposes of the motions now before the Court, was filed on August

26, 2016. It alleges that the Domino's Defendants and the Cookston Defendants violated FLSA

and NYLL by failing to compensate their employees in accordance with federal and New York

state requirements. In addition, named plaintiff Riad Kucher alleges that Defendants retaliated

against him by terminating his employment in response to his complaints about wage and hour

violations.

        On June 16, 2016, the Domino's Defendants moved to bifurcate proceedings to allow the

Court to consider the issue of whether the Domino's Defendants can be held liable as a "joint

employer" prior to consideration of the merits of the case. The Court granted this request on July

15, 2016, and the parties commenced limited discovery for the purposes of deciding the joint

employer issue.

        On July 27, 2016, the Cookston Defendants served an offer of judgment pursuant to Rule

68 of the Federal Rules of Civil Procedure on named plaintiffs Kucher and Hamon Majumder, as

well as on opt-in plainitiff Amanul Islam Boby. The offer provided that the Cookston

Defendants would pay each of the three plaintiffs $33,333,33 in exchange for their release from

all claims asserted by the plaintiffs in the complaint. On August 10, 2016, Kucher, Majumder,

and Boby accepted the offer of judgment in writing, and the Court subsequently entered the

judgment. On November 27, 2017, Domino's Defendants filed a motion styled as a Motion to

Enforce Rule 68 Offer of Judgment and to Compel Arbitration, which is now pending before the

Court in Kucher only. Also pending in Kucher is the Cookston Defendants' November 27, 2017,

Motion to Enforce Rule 68 Offer of Judgment.



                                                2
           2. De Los Santos

       On August 8, 2016, former and current deliverymen employed by one of the Cookston-

owned Domino's franchises filed a separate lawsuit, De Los Santos, et al. v. Hat Trick Pizza,

Inc., et al., No. 16-cv-6274, alleging various wage and hour violations against the Domino's

Defendants and the Cookston Defendants. Plaintiffs in De Los Santos initially asserted

collective and class action allegations, but after the Court conditionally certified the proposed

collective in Kucher on February 13, 2017, the De Los Santos plaintiffs requested leave to amend

to proceed individually. The Comi granted their request to amend, and also granted the

Domino's Defendants' request to consolidate proceedings as to the two cases as In re Domino's

Pizza Inc. Discovery on the first stage of proceedings concluded on September 29, 2017. On

October 31, 2017, Domino's Defendants filed the instant motion for summary judgment on the

issue of joint employer liability. Plaintiffs filed an opposition on December 4, 2017, and the

Domino's Defendants filed their reply on December 28, 2017.

           3. Gannon

       On January 20, 2018, the plaintiffs in Gannon et al. v. Domino's Pizza Inc., et al., No.

18-cv-846, filed suit against the Domino's Defendants, Robert Cookston, and eight franchise

stores owned and operated by Cookston. Their complaint states that the action was filed as a

related action to Kucher, and brings almost identical claims alleging violations of FLSA and

NYLL. On April 6, 2018, the paiiies stipulated to and the Court ordered the consolidation of

Gannon with Kucher and De Los Santos.

       Now before the Court is the motion for summary judgment on the issue of the Domino's

Defendants' joint employer liability, which is common to all three consolidated actions.

   B. Factual Background



                                                 3
       The following facts are undisputed except where specifically noted. Plaintiffs are current

or former employees of one or more of the Cookston Defendants' Domino's franchises. 56.1

Statement~~ 1-3. Defendant Domino's Pizza Inc. ("DPI") is a publicly traded company with its

principle place of business in Ann Arbor, Michigan. Id.      ~   4. Domino's Pizza LLC ("DPL") and

Domino's Pizza Franchising LLC ("DPF") are indirect subsidiaries of DPI, and both have at

some time granted Domino's Pizza franchises to approved entities. Id.       ~~   5, 6. As relevant to

this proceeding, DPF has granted 32 franchises to corporate entities controlled or managed by

Defendant Robert Cookston. Id.~~ 8-9. These franchises were granted pursuant to a written

franchise agreement, the Standard Franchise Agreement ("SF A"). Id~ 9. The SF A provides that

each franchisee "shall be solely responsible for recruiting, hiring, training, scheduling for work,

supervising and paying the persons who work in the Store and those persons shall be your

employees, and not our agents or employees." Id      ~   19. The Cookston Defendants possess their

own business licenses and maintain their own bank accounts. Id~ 11. In exchange for the

franchise rights, the Cookston Defendants pay an advertising fee and a royalty fee based on the

gross sales of the store. Id~ 13.

       In addition, DPF establishes standards for operation of Domino's franchises. Id~ 14.

Though the parties dispute the characterization of these standards, they generally agree as to the

substance of what is prescribed. The brand standards dictate "the type of ingredients franchisees

must use in food products, temperatures at which those ingredients must be maintained, methods

and equipment used to prepare various food products, and store cleanliness." Id~ 15. DPF also

must approve franchise leases, id~ 88, and sets requirements for equipment purchased, id.        ~~   12,

90.

       With respect to hiring, Cookston Defendants recruit applicants and conduct the hiring



                                                 4
process. Id~ 14. However, there are limitations on who they may hire: franchisees are

prohibited from recruiting or hiring employees from a different Domino's franchise or corporate

store. Id~ 21. The standards also require that the Cookston Defendants conduct criminal

background checks and driver history checks on prospective hires using an approved vendor. Id.

This information, as well as other information about employees, is entered into a proprietary

software system called PULSE. This point-of-sale system, which records and tracks all revenue

and expenses, is sold by Domino's. Id. ~ 47. PULSE is also used in Cookston franchises to

track employee hours; Cookston defendants can set shifts for individual employees, and then

employees use the system to clock in and out. Id. ~ 43. Store hours of operations, on the other

hand, are mandated by Domino's, as well as holidays on which the stores can be closed. Id.

Although stores can request a variance from the standard hours, there is no evidence that the any

of the Cookston franchises ever did so. Id. Franchise stores are also required to staff at least two

employees at all times. Id. Each franchise owner determines the wages paid to employees, as

well as the price of products, except for national promotions. Neve1theless, employees of the

Domino's Defendants have provided guidance about wage and labor law issues. Id. ~~ 71, 147.

        In order to enforce its brand standards, Domino's Defendants conduct audits and

inspections of the franchises ("OERs"). Id. ~ 66. Stores receive a score evaluating their

compliance with brand standards. Id. ~ 144. If they receive a low score, the store may be placed

in default. Id.   ~   144. In addition to these formal inspections, Robert Cookston and Cookston

store managers communicate with DPF employees about a variety of business issues, including

following up on problems observed during OERs and, on at least several occasions, issues with

specific Cookston store employees or managers. Id.      ~~   46. Domino's also maintains a Customer

Care Center, which received complaints from customers and, occasionally, from employees.           ~~




                                                    5
46, 124. These complaints are forwarded to the individual franchises for a response, and

Domino's monitors to ensure customer complaints have been addressed. Id.                  ~   52.

        The record also contains several accounts of specific instances in which an employee or

manager of the Domino's Defendants was somehow involved in disciplinary actions. First, in

2009, former Domino's CEO David Brandon was dissatisfied with a pizza prepared by a

Cookston franchise employee for Brandon's appearance on Fox Business News. Cookston was

contacted by several Domino's Defendant executives, told that something "had to be done," and

received a notice of default about the store in question instructing him to provide "written proof

of any disciplinary action that you will take with the employees involved in this incident as you

deem necessary." Id.      ~   53. The employee who prepared the pizza was suspended and demoted.

Id. In addition, emails between Domino's Defendants' employees and Cookston Defendants

reveal several instances of Domino's Defendants offering advice about disciplinary measures.

Id. ~ 28. Finally, a former manager of several Cookston franchises stated 1 that Domino's

Defendants' employees informed franchisees on at least two occasions when they wanted

franchise employees "held accountable" for issues that came up during inspections, after which

employees were fired. Id.

II.     Legal Standard

         A court may not grant a motion for summary judgment unless all of the submissions

taken together "show[ ] that there is no genuine dispute as to any material fact and the movant is



1
  The Domino's Defendants ask the Court to discount James Mumma's declaration as hearsay and because he was
not identified as a potential witness pursuant to Rule 26 of the Federal Rules of Civil Procedure. Though Mumma's
Declaration does contain statements about what he "was told," the declarants in those instances are employees or
managers of the Cookston Defendants or the Domino's Defendants, and therefore these statements may be
admissible as statements of a pmty opponent. See Gottlieb Deel., Ex. 19. However, the Court need not decide the
issue, because even assuming arguendo that all ofMumma's testimony would be admissible at trial, the outcome of
this motion would not be affected.


                                                        6
entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). A fact is "material" ifit "might

affect the outcome of the suit under the governing law," and is genuinely in dispute if "the

evidence is such that a reasonable jury could return a verdict for the nonmoving party." Roe v.

City of Waterbury, 542 F.3d 31, 35 (2d Cir. 2008) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986)). "Summary judgment is appropriate when 'the record taken as a whole

could not lead a rational trier of fact to find for the non-moving party.'" Smith v. County of

Suffolk, 776 F.3d 114, 121 (2d Cir. 2015) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986)). "[I]n making that determination, the court is to draw all

factual inferences in favor of the pmiy against whom summary judgment is sought, viewing the

factual assertions in materials such as affidavits, exhibits, and depositions in the light most

favorable to the pmiy opposing the motion." Rodriguez v. City of New York, 72 F.3d 1051, 1061

(2d Cir. 1995). However, "[w]hen opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury could believe it, a comi should

not adopt that version of the facts for purposes of ruling on a motion for summary judgment."

Scott v. Harris, 550 U.S. 372, 380 (2007).

        In seeking summary judgment, the initial "burden is upon the moving party to

demonstrate that no genuine issue respecting any material fact exists." Gallo v. Prudential

Residential Servs., 22 F.3d 1219, 1223 (2d Cir. 1994). If the non-moving pmiy would bear the

burden of proof at trial, "the burden on the moving party may be discharged by 'showing' - that

is, pointing out to the district court   that there is an absence of evidence to support the

nonmoving party's case." Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). If the movant

"demonstrates 'the absence of a genuine issue of material fact,' the opposing party must come

forward with specific evidence demonstrating the existence of a genuine dispute of material fact"



                                                    7
to survive summary judgment. Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011)

(citation omitted) (quoting Celotex Corp., 477 U.S. at 323).

III.   Discussion

       A. Joint Employer Analysis

       The question before the Court is whether the Domino's Defendants can be held liable as

"joint employers" for the wage and hour violation claims brought by Plaintiffs. To be held liable

under FLSA or NYLL, an entity or an individual must be an "employer." See Herman v. RSR

Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999). Because the definition of employer under

FLSA and NYLL is generally considered co-extensive, courts employ a single test to determine

whether an individual qualifies as an employer under either. See, e.g., Spicer v. Pier Sixty LLC,

269 F.R.D. 321,335 n. 13 (S.D.N.Y. 2010).

       FLSA defines an "employer" broadly as "any person acting directly or indirectly in the

interest of an employer in relation to an employee." 29 U.S.C. § 203(d). In assessing whether a

putative employer meets this definition, the "overarching concern is whether the alleged

employer possessed the power to control the workers in question, with an eye to the 'economic

reality' presented by the facts of each case." Herman, 172 F.3d at 139 (citations omitted).

"[W]hether an employer-employee relationship exists for purposes of the FLSA should be

grounded in 'economic reality rather than technical concepts.' "Barfield v. N. Y C. Health &

Hasps. Corp., 537 F.3d 132, 141 (2d Cir. 2008) (quoting Goldbergv. Whitaker House Coop.,

Inc., 366 U.S. 28, 33 (1961)). The Second Circuit has identified two sets of factors relevant to

this analysis: one to assess formal control, and the second to assess functional control. See

Carter v. Dutchess Community College, 735 F.2d 8, 12 (2d Cir. 1084) (formal control factors);

Zheng v. Liberty Apparel Co., 355 F.3d 61, 72 (2d Cir. 2003) (functional control factors). These



                                                 8
factors are not exclusive, and the two sets may have differing applicability "based on the factual

challenges posed by particular cases." Barfield, 537 F.3d at 142.

       Though the Second Circuit has not yet applied the joint employer factor test to determine

whether a franchisor can be held liable as a joint employer, other courts have concluded that the

type of standard setting and oversight exercised by a franchisor does not rise to the requisite level

of control to constitute joint employer status. See Patterson v. Domino's Pizza, LLC, 333 P.3d

723, 726 (Cal. 2014) ("It is the franchisee who implements the operational standards on a day-to-

day basis, hires and fires store employees, and regulates workplace behavior."); In re Jimmy

John's Overtime Litigation, No. 14 C 5509, 2018 WL 3231273 at *20 (N.D. Ill. June 14, 2018)

("Jimmy John's control over the systems, operations, and dress code at franchise stores, as

pervasive as it may seem, does not amount to joint employment."); Jacobson v. Comcast Corp.,

740 F. Supp. 2d 683,690 n. 6 (D. Md. 2010) ("Courts evaluating franchise relationship[s] for

joint employment have routinely concluded that a franchisor's expansive control over a

franchisee does not create a joint employment relationship."); Chen v. Domino's Pizza, Inc., No.

09-107, 2009 WL 3379946, at* 3 (D.N.J. Oct. 16, 2009) ("Courts have consistently held that the

franchisor/franchisee relationship does not create an employment relationship between a

franchisor and a franchisee's employees."). Indeed, Plaintiffs were unable to point to a single

case in which a franchisor was held liable as a joint employer under FLSA. But see Orozco v.

Plackis, 757 F.3d 445, 452 (5th Cir. 2014) ("We do not suggest that franchisors can never

qualify as the FLSA employer for a franchisee's employees."); Cano v. DPNY, Inc., 287 F.R.D.

251,260 (S.D.N.Y. 2012) (granting motion to amend FLSA complaint to add Domino's

franchisor defendants, in paii based on allegations that franchisors "promulgated compensation

policies and implemented them through Domino's PULSE system"); Cordova v. SCCF, Inc.,



                                                 9
2014 WL 3512838 (S.D.N.Y. 2014) (denying a motion to dismiss by franchisor defendants

because plaintiffs had plausibly pleaded facts "suggestive of joint employment").

         The persuasive weight of this precedent notwithstanding, careful analysis of the two sets

of factors in light of the evidence in the record is required to determine whether the Domino's

Defendants are joint employers for purposes of FLSA liability. In this case, for the reasons

provided below, the Court concludes that there is no genuine issue of material fact: the Domino's

Defendants exercised neither formal nor functional control over Plaintiffs, and therefore do not

qualify as Plaintiffs' employers. 2

                  1. Formal Control Factors

         To determine whether an entity exercised formal control over putative employees, courts

consider "whether the alleged employer (1) had the power to hire and fire the employees, (2)

supervised and controlled employee work schedules or conditions of employment, (3)

determined the rate and method of payment, and (4) maintained employment records." Irizarry

v. Catsimatidis, 722 F.3d 99, 105 (2d Cir. 2013) (quoting Carter, 735 F.2d 8 at 12). A positive

finding "does not require continuous monitoring of employees, looking over their shoulders at all

times, or any sort of absolute control of one's employees." Hart v. Rick's Cabaret Int'!, Inc., 967

F. Supp. 2d 901, 939 (S.D.N.Y. 2013) (internal quotation marks omitted). "Indeed, control may

be restricted, or exercised only occasionally, without removing the employment relationship

from the protections of the FLSA." Ocampo v. 455 Hospitality LLC, No. 14-CV-9614, 2016 WL

4926204, at *6 (S.D.N.Y. 2016) (quoting Hart, 967 F. Supp. 2d at 939) (internal quotation marks

omitted). The Court will begin its inquiry by addressing each of the formal control factors in



2
  Because the Court concludes that the record does not support a finding that the Domino's Defendants exercised the
requisite level of control to meet the definition of employer even if considered together as one entity, the Court need
not reach the issue of whether the three defendants constitute a single integrated enterprise.


                                                          10
turn.

                        i. Power to Hire and Fire

        With respect to the first factor, the parties agree that the Domino's Defendants do not

receive applications, interview potential employees, or otherwise directly hire employees to work

at the Cookson Defendants' franchise stores. Indeed, none of the Plaintiffs in the case contend

that the Domino's Defendants were involved in their hiring. Plaintiffs do, however, point to

substantial evidence in the record regarding various ways in which the Domino's Defendants

policies may affect franchise hiring decisions. Specifically, they assert that the Domino's

Defendants may exercise control over hiring by requiring Cookston Defendants to run criminal

background checks with an approved vendor, and by limiting eligible candidates to those who

pass background checks and those who do not work at another Domino's franchise. However,

the decision as to which qualified applicants to hire is squarely within the Cookston Defendants's

authority. See Godlewska v. HDA, 916 F. Supp. 2d 246,254 (E.D.N.Y. 2013) (holding that the

power to hire rests with the entity that chooses who to hire, even if another entity "dictates the

minimum criteria for persons who fill these positions and reviews applicants' resumes to ensure

the applicants are qualified"); Jean-Louis v. Metro. Cable Communications, Inc., 838 F. Supp. 2d

111, 123 (S.D.N.Y. 2011) (finding no power to hire despite putative third paiiy employer's

requiring direct employer to perform background checks). Without more, evidence of corporate

guidance in the hiring process is insufficient to demonstrate that a franchisor has power to hire a

franchisee's employees. See In re JimmyJohn 's, 2018 WL 3231273, at* 15 (finding no power to

hire when franchisor did not directly hire employees but provided interview forms, instructed

franchisees to hire additional staff, and implemented restrictions on who could be hired); see also

Patterson, 333 P.3d at 728 (finding no power to hire when the record was clear that Domino's



                                                 11
did not receive applications nor participate in interviews). The Court reaches the same

conclusion here. 3

         Similarly, there is no evidence before the Court that the Domino's Defendants had the

power to fire Cookston employees, and little evidence that they had authority to take disciplinary

actions. Notably, Plaintiffs point to no instance in which the Domino's Defendants fired a

Cookston franchise employee, nor do they suggest that they had the authority to do so

independently. The evidence in the record, viewed in the light most favorable to the Plaintiffs,

does reveal at least a handful of circumstances since 2009 in which Dominos' Defendants may

have influenced disciplinary decisions. For example, on at least several occasions, Domino's

Defendants contacted Cookston managers to request or verify that some disciplinary measure

was carried out. Cookston Defendants also appear to have kept Domino's Defendants apprised

of employment actions about which they had sought advice, particularly if the action was taken

in response to a poor performance score. However, the evidence also makes clear that the

Cookston Defendants alone carried out any disciplinary actions. See Zampos v. W & E

Communications, Inc., 970 F. Supp. 2d 794, 803 (N.D. Ill. 2013) (finding that the putative joint

employer did not exercise the control of employees despite "making recommendations to de-

badge" direct employer's technicians). Given these facts, there is no genuine dispute that the

Domino's Defendants did not "ha[ve] the power to hire and fire the employees." Irizarry, 722

F.3d 99 at 105.

                           ii. Supervision and Control of Scheduling or Conditions of
                               Employment


3
  The two specific examples Plainitffs cite to as evidence of the Domino's Defendants playing a role in hiring do not
alter this analysis because neither suggests that the Domino's Defendants had any sort of authority to hire employees
themselves. See Pl. Ex. 16 (refen'ing to a "campaign to hire drivers" initiated by a Cookston store manager in
response to an OER); Id. Ex. 17 (stating Domino's Defendant's opinion that a Cookston employee "is a good
manager just young").


                                                         12
       As to the second factor, though many of the standards set by the Domino's Defendants

impact Plaintiffs' work, the record does not support the proposition that Domino's Defendants

controlled Plaintiffs' work schedules, and is at best ambiguous as to whether the Domino's

Defendants supervised Plaintiffs. Plaintiffs argue that though the Domino's Defendants did not

set the work schedules or shifts of individual employees, they nevertheless exercised control over

scheduling by dictating store opening hours and minimum staffing requirements. Pl. Opp. at 15.

However, courts in this circuit have held that this type of control is insufficient to meet the

second factor. See e.g., Jean-Louis, 838 F. Supp. 2d at 125-26 (Plaintiffs argument that putative

joint employer controlled scheduling when it set time windows in which employees had to

perform services "ignores the difference between affecting and supervising or controlling.");

Godlewska, 916 F. Supp. 2d at 259 ("Simply determining when a certain job will be performed is

not tantamount to determining which employee will perform that job at a particular time."); Mao

v. Sands Bethworks Genning LLC, No. 15-CV-6252, 2016 WL 1717220, at *3 (S.D.N.Y. Apr. 28,

2016) (finding that control over bus schedules "is not the sort of control over employee work

schedules or conditions of employment that suffices to establish an employer-employee

relationship."). There is no doubt based on the evidence that the Cookston Defendants, and not

the Domino's Defendants, determine which employees will take which shift, and thus Plaintiffs

have not pointed to the existence of a dispute of fact as to whether the Domino's Defendants

control Plaintiffs' schedules.

       Plaintiffs also argue that the Domino's Defendants supervise franchisee working

conditions by monitoring compliance with standards, including standards for staffing and hours.

Pl. Opp. at 16-17. But "[q]uality control and compliance-monitoring that stem from the nature of

the business-that is, from the nature of the goods or services being delivered-are qualitatively



                                                 13
different from control that stems from the nature of the relationship between the employees and

the putative employer." Godlewska, 916 F. Supp. 2d at 260 (quoting Jacobson v. Comcast C01p.,

740 F. Supp. 2d 683, 691-92 (D.Md. 2010) (internal quotation marks and alteration omitted)). It

is Plaintiffs' view, however, that Domino's standards "go beyond merely ensuring product and

service consistency and quality, and brand protection." Pl. Opp. at 17. By conducting regular

inspections and on-site visits, and by addressing customer complaints, Domino's Defendants

actively supervise the working conditions at their franchises, Plaintiffs argue. Id. There is

ce1iainly evidence in the record to suppo1i the fact that the Domino's Defendants conduct regular

inspections of franchise locations, are in regular communications with franchise managers

concerning various aspects of business operations, and follow up on customer complaints

received through the Customer Care Center. Dominos' Defendants, who can place a store in

default and terminate the franchise agreement if a default is not cured, exert significant influence

on franchise owners. However, "the fact that [a franchisor] would have to resort to economic

and business relationship sanctions to motivate [a franchisee] to implement service changes

underscores its lack of direct authority or control." Ochoa v. McDonald's Corp., 133 F. Supp. 3d

1228, 1236 (N.D. Ca. 2015) ("[I]t is clear that McDonald's has the ability to exert considerable

pressure on its franchisees ... [b Jut the evidentiary showing about McDonald's strength as a

franchisor do nothing to negate or call into question the dispositive fact that the authority to

make hiring, firing, wage, and staffing decisions at the [franchise] restaurants lies in [the

franchisee] and its managers-and in them alone."). The Court concludes that the type of

supervision evidenced in the records does not demonstrate that the Domino's Defendants

controlled conditions of employment at the Cookston franchises.


                      iii. Determination of Rate and Method of Payment


                                                 14
       The third factor weighs against a finding of formal control. There is no genuine dispute

that the Cookston Defendants, and not the Domino's Defendants, determine the rate and method

of payment of employees at the franchise stores. Plaintiffs' arguments to the contrary are

unconvincing; they do not support the proposition that the Domino's Defendants either set

Plaintiffs' wage rates or issued payments. See Jean-Louis, 838 F. Supp. 2d at 129-30 ("[T]he

test is whether a putative joint employer determines pay rates, not whether it affects them.");

Herman, 172 F.3d at 140 (finding the factor met where a putative joint employer "had authority

to sign paychecks throughout the relevant period").

                      iv. Maintenance of Employment Records

       Finally, the record does not supp01i a finding that the Domino's Defendants "maintain"

employment records. Plaintiffs assert that there are "genuine issues of fact" as to whether the

Domino's Defendants maintain such records. Contrary to this assertion, the pmiies agree on

Plaintiffs' primary allegation-that the Domino's Defendants have access to the PULSE system

records of the Cookston franchises and that the employment records were subject to audit.

However, the ability to access records is not the relevant inquiry. See Irizarry, 722 F.3d at 116

(finding that access to employment records does not meet the fourth factor). In light of the

Domino's Defendants' policies regarding, inter alia, background checks, access to and review of

records kept by the Cookston Defendants is "only an extension" of quality control procedures.

Godlewska, 916 F. Supp. 2d at 262.

       Plaintiffs also point to the "records of employee complaints" that Domino's Defendants

keep when the complaints come in through the Customer Care line. These limited records, which

are the only records collected and stored by the Domino's Defendants rather than by the

Cookston Defendants, are not sufficient to find the fourth Carter factor met. See Vasta v.



                                                15
Credico (USA) LLC, No. 15 Civ. 9298, 2017 WL 4877424 at *12 (S.D.N.Y. Oct. 27, 2017)

(finding that the fourth factor did not favor joint employer status even where a putative joint

employer kept a database of contact information and sales records but no records of hours

worked); see also Jean-Louis, 838 F. Supp. 2d at 130 ("[T]his is not a case where a putative joint

employer signs off on time sheets completed by each plaintiff, verifies the number of hours

worked by each plaintiff and then provides records of the hours worked to the plaintiffs

contractor employer who uses the records to compensate the plaintiff on a per-hour basis.")

(quoting Bm:field, 537 F.3d at 136) (internal quotation marks omitted).

       Drawing all factual inferences in favor of the Plaintiffs, there is neve1iheless insufficient

evidence in the record for a reasonable juror to conclude that the Domino's Defendants exercised

formal control over Plaintiffs in this case. See Godlewska, 916 F. Supp. 2d at 262 (finding that

defendants did not exercise formal control despite "the record's inconclusiveness as to the third

Carter factor" where the other three factors were not met).

               2. Functional Control Factors

       Even if an alleged employer did not exercise formal control, it may neve1iheless exercise

sufficient "functional control" over a worker's environment to meet the FLSA definition of an

employer. Zheng, 355 F.3d at 71. Courts consider the following factors in evaluating functional

control: "(1) whether the alleged employers' premises and equipment were used for the plaintiffs'

work; (2) whether the subcontractors had a business that could or did shift as a unit from one

putative joint employer to another; (3) the extent to which [the] plaintiffs performed a discrete

line job that was integral to the alleged employers' process of production; (4) whether

responsibility under the contracts could pass from one subcontractor to another without material

changes; (5) the degree to which the alleged employers or their agents supervised [the] plaintiffs'



                                                 16
work; and (6) whether [the] plaintiffs worked exclusively or predominantly for the alleged

employers." Olvera v. Bareburger Group LLC, 73 F. Supp. 3d 201, 205-06 (S.D.N.Y. 2014)

(alterations and internal quotation marks omitted) (quoting Zheng, 355 F.3d at 72).

       With respect to the first factor, the parties agree that the Cookston Defendants lease the

premises of the franchise stores and purchase the equipment used by employees in those stores.

Plaintiffs argue that the requirement that the Cookston Defendants secure approval of all leases

and purchase equipment only from Domino's or an approved vendor supports the implication

that Domino's "premises and equipment were and are used for employees' work." Pl. Opp. at

23. However, the relevant criterion is "ownership or control of the premises of employment."

Carillo v. Schneider Logistics Trans-Loading, No. 2:l 1-cv-8557, 2014 WL 1155403, at* (C.D.

Ca. Jan. 14, 2014). By approving the lease and setting standards for equipment purchases, the

Domino's Defendants do not assume ownership or control of the premises, which were

purchased by the Cookston Defendants and remain in the Cookston Defendants' control.

       The fourth factor also undermines the proposition that the Domino's Defendants

exercised functional control over Plaintiffs. In their opposition, Plaintiffs point out that the

Cookston franchise employees, who are required to adhere to "demanding attire, appearance,

grooming, and conduct standards," "would be materially the same if they worked for a different

Domino's franchisee, or even a Domino's corporate store." Pl. Opp. at 23. However, this

misstates the factor, which "asks not whether all of the putative joint employer's contractors do

the same work but whether, if the putative joint employer hired one contractor rather than

another, the same employees would continue to do the same work in the same place." Jean-

Loids, 838 F. Supp. 2d at 135 (emphasis original) (quoting Zheng, 355 at 74 n. 11). Plaintiffs

could certainly perform the same or very similar tasks if they worked for a different Domino's



                                                  17
franchise, but they would have no guarantee of being hired, and their salaries, supervisors, and

places of work would differ even if successful. See Cordova, 2014 WL 3512838, at *5 (finding

that fourth factor weighed in Defendants' favor where Plaintiffs "do not allege that they could

have maintained a relationship with [the franchisor] were they not employed by their direct

employers").

       The fifth factor overlaps substantially with the analysis of supervision for purposes of

formal control. Zheng cautions that even "extensive supervision weighs in favor of joint

employment only if it demonstrates effective control of the terms and conditions of the plaintiffs

employment." 355 F. 3d at 74. As discussed above, the Court concludes that the Domino's

Defendants' standard-setting and enforcement through audits and inspections, though extensive,

do not constitute control of the terms of Plaintiffs' employment. See Hugee v. SJC group, Inc.,

No. 13 Civ. 0423, 2013 WL 4399226, at *5-6 (S.D.N.Y. Aug. 14, 2013) (holding that

supervision for purposes of quality control does not support a finding of joint employer status).

       The second, third, and sixth factors are difficult to translate to the franchisee-franchisor

context. The second factor requires the Comi to consider whether Plaintiffs had a business that

could or did shift as a unit from one putative joint employer to another. Plaintiffs argue that

Cookston operated a pizza business for Domino's, and "could not and did not shift to any other

joint employer" because the SFA requires that he devote his "full time and efforts" to Domino's

store management. Pl. Opp. at 23. Defendants, on the other hand, state that Cookston's

franchise employees do not "perform services of any kind for the Domino's Defendants." Def.

Mem. at 22. The difference between these two views boils down to a disagreement about

whether the franchise stores were operated/or Domino's. Though it is certainly true that the

Domino's Defendants ultimately profit from the work of Plaintiffs through royalty payments, the



                                                 18
true recipients of the services performed by Plaintiffs' are the store customers. Importantly, the

amount of pizza Plaintiffs' produce and sell is unconnected to any request or demand from the

Domino's Defendants.

       The third factor is similarly malapropos, asking the Court to assess the extent to which

Plaintiffs performed "a discrete line job that was integral to the alleged employers' process of

production." The Domino's Defendants' business model is not easily analogized to an entity

with a "process of production." See Jean-Louis, 838 F. Supp. 2d at 134 ("[T]he third factor

might apply with somewhat less vigor where, as here, the parties are engaged in providing a

service rather than manufacturing a product."). Thus, the Comi does not give much weight to

the second and third factors.

       Nor is the sixth factor, whether Plaintiffs performed work exclusively or predominantly

for the Domino's Defendants, pmiicularly helpful to Plaintiffs' case. First, it is unclear whether

employees of a franchisee that pays royalties to the franchisor are performing "work" for the

franchisor because their services are not compensated by the franchisor. Cf Zheng, 355 F.3d at

75 (noting the concern that employees may become economically dependent on a joint employer

who contracts for all or nearly all of their services). Even if the Court could conclude that the

Domino's Defendants are functionally Plaintiffs' client for purposes of this factor, as the Second

Circuit held in Zheng, working primarily or solely for one client is not a proxy for joint

employment because it is "perfectly consistent with a legitimate subcontracting relationship."

Zheng, 355 F.3d at 72. Instead, the lack of a broad client base is "a starting point in uncovering

the economic realities of a business relationship." Id. The franchise model is entirely

inconsistent with a franchisee store having multiple "client" franchise companies in whose name

they do business, but this is not unique to the business relationship between the Defendants in



                                                 19
this case. It is instead a feature of the franchise system. Therefore, the sixth Zheng factor does

not suppo1i a finding that the Domino's Defendants are joint employers. See id. at 76 (stating

that the economic reality test "is manifestly not intended to bring normal, strategically-oriented

contracting schemes within the ambit of the FLSA").

        Of course, the Carter and Zheng factors do not establish "rigid rules" for determining a

putative employer's status. Barfield, 537 F.3d at 143. A court is "free to consider any other

factors it deems relevant to its assessment" of the totality of the circumstances in a particular

work context. Zheng, 355 F.3d at 71-72. However, even drawing all factual inferences in favor

of Plaintiffs, the record indicates that the Domino's Defendants exercised only the oversight

typical of a franchisor, whose success depends on "build[ing] and keep[ing] customer trust by

ensuring consistency and uniformity in the quality of goods and services, the dress of franchise

employees, and the design of the stores themselves." Patterson, 333 P.3d at 733.

        Based on its analysis of the formal and functional control factors, the Comi concludes

that the Domino's Defendants are not joint employers as a matter of law. See Zheng, 355 F. 3d

at 7 6-77 (noting that judgment as a matter of law may be appropriate even if the Comi decides

that not every factors weighs against joint employment).

       B. Ostensible Agency

       In their opposition to the Domino's Defendants' Motion for Summary Judgment,

Plaintiffs argue that the Domino's Defendants could also be held liable under a theory of

ostensible agency, as applied in the franchisor-franchisee context. The doctrine of ostensible or

apparent agency allows a third party to recover from a principal where "(l) the person dealing

with the agent does so with the reasonable belief in the agent's authority; (2) that belief is

generated by some act or neglect of the principal sought to be charged, and (3) the replying party



                                                 20
is not negligent." Ochoa, 133 F. Supp. 3d at 1239 (internal quotation marks omitted). Plaintiffs

argue that there are at a minimum questions of fact as to whether they reasonably believed that

they were employed by Domino's and whether Domino's was negligent in failing to take action

to correct that misperception. Pl. Opp. at 2-8.

       The Court notes that Plaintiffs point to no cases in which entities or individuals were held

liable under FLSA or the NYLL based on a theory of ostensible agency when a court has found

that they are not "employers" as those statutes and caselaw resulting therefrom define the term.

The cases they do cite support the proposition that the ostensible agency theory is applicable in

the tort and contract contexts and where a statute specifically anticipates liability for the actions

of agents. See Ochoa, 133 F. Supp. 3d at 1239 (holding that an ostensible agency theory may

allow recovery against a franchisor under a California statute that defines employment to include

"directly or indirectly, or through an agent or any other person ... exercise[ing] control over

wages, hours, or working conditions of any person") (emphasis original); Stern v. Starwood

Hotels & Resorts Worldwide, Inc., 52 N.Y.S.3d 58, 59 (N.Y. App. Div. 2017) (holding that

apparent or ostensible agency theory may allow recovery against a franchisor for torts); Butler v.

McDonald's Corp., 110 F. Supp. 2d 62, 68 (D.R.I. 2000) (same); Hmied v. Timpano Acquisition,

LLC, No. 6:13 Civ. 1002, 2014 WL 1293362, at *6 (M.D. Fla. Mar 28, 2014) (noting that

apparent agency doctrine may apply when determining if a non-signatory to a contract can

compel arbitration); Courtlandv. GCEP-Surprise, LLC, No. 12 Civ. 00349, 2013 WL 3894981,

at *9 (conducting apparent agency analysis to assess possibility ofrecovery against a franchisor

for employment discrimination under Title VII, which defines "employer" to include agents);

Crinkley v. Holiday Inns, Inc., 844 F.2d 156, 157 (4th Cir. 1988) (holding that franchisor liability

for personal injuries may be premised on an apparent agency theory ).



                                                  21
       On the other hand, the definition of "employer" in FLSA is to be broadly construed. See

Ansoumana v. Gristede 's Operating Corp., 255 F. Supp. 2d 184, 188-89 (S.D.N.Y. 2003).

Indeed, the Supreme Court has observed that FLSA's definition is "comprehensive enough to

require its application to many persons and working relationships, which prior to this Act, were

not deemed to fall within an employer-employee category." Ruthe1ford Food Corp. v. McComb,

331 U.S. 722, 729 (1947). However, even if the Court were to hold that ostensible agency

doctrine is applicable in this statutory context, it would not aid Plaintiffs in this case. Though

Plaintiffs state in their opposition papers that they reasonably believed that they were employed

by Domino's due to Domino's negligence, this allegation is nowhere in their Complaints.

Moreover, the Complaints do not refer to Cookston as an "agent" of Domino's or otherwise put

the Domino's Defendants on notice that they intended to "press[] an apparent agency theory of

liability." Pope v. Espeseth, Inc., 228 F. Supp. 3d 884, 887 (W.D. Wisc. 2017) (denying leave to

amend to add apparent employer theory of liability against franchisor in wage and hour

complaint).

       For the reasons already discussed, the Court concludes that the Domino's Defendants are

not joint employers for purposes of liability under FLSA or the NYLL, nor can they recover

under an ostensible agency theory. Accordingly, the Court grants summary judgment in favor of

the Domino's Defendants.

       C. Rule 68 Offer of Judgment

       The Court turns next to the pending Motions to Enforce Rule 68 Offer of Judgment and

the Motion to Compel Arbitration in Kucher. The Cookston Defendants ask the Court to enforce

the Rule 68 Offer of Judgment previously accepted by three plaintiffs who nevertheless remain

active in the litigation. The Domino's Defendants request the same relief, and also ask the Court



                                                 22
to compel arbitration of claims brought by plaintiffs who signed arbitration agreements with

Domino's when employed at corporate-owned Domino's stores.

       Because the parties do not dispute that the Rule 68 Offer was accepted by Plaintiffs

Kucher, Mojumdar, and Boby and is enforceable to release their claims as to the Cookston

Defendants, the Court believes that the issues at stake in the three motions are likely mooted by

the entry of summary judgment in favor of the Domino's Defendants pursuant to this Opinion

and Order. Accordingly, the Court denies the motions to enforce the Rule 68 judgment and the

Domino's Defendants motion to compel arbitration, but grants the parties leave to refile within

two weeks of the date of this Order in the event that there are unresolved issues that remain with

regard to the Rule 68 judgment.

IV.    Conclusion

       For the foregoing reasons, the Domino's Defendants' motion for summary judgment in

this consolidated action is GRANTED. In addition, the Cookston Defendants' Motion to

Enforce Rule 68 Offer of Judgment and the Domino's Defendants' Motion to Enforce Rule 68

Offer of Judgment and to Compel Arbitration in Kucher are DENIED, with leave to refile no

later than two weeks from the date of this Order. This resolves Docket Nos. 432, 457 and 460,

and Docket No. 135 in the member case 16-cv-6274. The Clerk of the Court is respectfully

requested to terminate the cases as to the Domino's Defendants.

       In addition, the parties in the three member cases shall each file a letter by no later than

October 15, 2018 providing the Court with their views as to whether the cases should remain

consolidated.


       SO ORDERED.

Dated: September'\'1, 2018


                                                 23
New York, New York




                          United States District Judge




                     24
